           Case 1:20-cv-03582-DLB Document 1 Filed 12/10/20 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND
                         NORTHERN DIVISION
Susan Clark
Plaintiff,
                                              Case No:
v.
Giant Food, LLC
     Serve: CSC-Lawyers
            Incorporating Service             COMPLAINT
            Company                           &
            7 St. Paul Street                 JURY TRIAL DEMAND
            Suite 820
            Baltimore, MD 21202
Defendant.

                                   COMPLAINT
      Plaintiff Susan Clark, by and through her undersigned counsel, files this civil
action Complaint against Defendant Giant Food, LLC, for unlawful age discrimina-
tion in violation of the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et
seq., and the Maryland Fair Employment Practices Act, Md. Code Ann. §§ 20-601 et
seq., and asserts the following:
                                     PARTIES
      1.      Ms. Clark is a resident of Henderson, Caroline County, Maryland.
Ms. Clark has been employed by Giant since 1994—formerly as Deli Manager and
presently as a cashier.
      2.      Giant is a Maryland company with its principal place of business in
Landover, Maryland. Giant regularly conducts and directs business in the State of
Maryland.
                           JURISDICTION & VENUE
      3.      This Court has subject matter jurisdiction over this matter under
28 U.S.C. § 1331 for the claims arising out of the violations of the Age Discrimination
in Employment Act. This Court has supplemental jurisdiction under 28 U.S.C.
           Case 1:20-cv-03582-DLB Document 1 Filed 12/10/20 Page 2 of 6




§ 1367(a) for all other claims asserted in this Complaint because those claims are so
closely related to the federal claims asserted herein as to form part of the same case

and controversy.
      4.      This Court has personal jurisdiction over Giant under Md. Courts Jud.
Pro. Code Ann. §§ 6-102(a) and 6-103(b)(3) because Giant maintains their principal
place of business in Maryland and caused tortious injury in Maryland by an act or
omission in Maryland.
      5.      Venue is proper in this Court under 28 U.S.C. §§ 1391(b)(1) and
1391(b)(2) because Giant resides within this District and a substantial part of the
events or omissions supporting this Complaint occurred within this District.
      6.      Ms. Clark has exhausted her administrative remedies and is filing this
Complaint within 90 days of receiving her “Notice of Right to Sue” from the Equal
Employment Opportunity Commission.
                     FACTS COMMON TO ALL COUNTS
      7.      Ms. Clark has worked for Giant since 1994 in Easton, Maryland.
      8.      At all times relevant, Ms. Clark was over 40 years old.
      9.      Ms. Clark was employed as Deli Manager for ten years and has a docu-
mented history of superior service.
      10.     While she worked in the deli, Ms. Clark’s direct supervisor was Bob
Lewis, the Perishable Manager.
      11.     Ms. Clark had a cordial relationship with Mr. Lewis until the events
giving rise to this Complaint.
      12.     In September 2019, Mr. Lewis ordered Ms. Clark to begin training Jill
Ganson—37 years old—as Deli Lead.
      13.     Ms. Clark thought this was unusual because she already had a Deli
Lead: Ann Woolford, who was 67 years old and had been working in the deli for 27


                                       –2–
                          COMPLAINT & JURY TRIAL DEMAND
         Case 1:20-cv-03582-DLB Document 1 Filed 12/10/20 Page 3 of 6




years, but Ms. Clark assumed Mr. Lewis had his reasons, and followed his
instructions.

      14.       In January 2020, Mr. Lewis’s demeanor towards Ms. Clark changed. He
began verbally criticizing her work loudly and in front of both coworkers and
customers. He would also routinely summon her to the manager’s office multiple
times per day with no real reason, often just before Ms. Clark was scheduled to leave
for the day.
      15.       While Mr. Lewis’s treatment of Ms. Clark continued to worsen, he
treated the younger Ms. Ganson exactly the opposite; Mr. Lewis would often even
praise Ms. Ganson for work that Ms. Clark had actually done.
      16.       On February 28, Mr. Lewis issued Ms. Clark a two-day suspension with-
out any prior warning and without following the proper administrative procedures.
      17.       As he handed Ms. Clark the disciplinary note, Mr. Lewis asked, “Do you
believe in Jesus?” and walked away.
      18.       Ms. Clark had never received any type of disciplinary action prior to
February 28.
      19.       On March 10, Ms. Clark notified the Store Manager, Sonny Linden-
berger, of Mr. Lewis’s continued harassment.
      20.       Despite assurances to the contrary, Mr. Lindenberger did nothing to
stop Mr. Lewis’s conduct.
      21.       On April 28, Mr. Lewis moved the deadline by which Ms. Clark would
have to complete her periodic inventory of the deli to 11:00 a.m. going forward, which
was substantially earlier than it had been and would force Ms. Clark to rush the
process and likely make errors.
      22.       Ms. Clark’s was the only department that was required to meet this new
deadline.


                                        –3–
                           COMPLAINT & JURY TRIAL DEMAND
           Case 1:20-cv-03582-DLB Document 1 Filed 12/10/20 Page 4 of 6




       23.    On April 29, Ms. Clark’s physician recommended she take “stress leave”
until May 13.

       24.    Mr. Lewis’s conduct did not improve after Ms. Clark returned to work,
however, and in June she began psychiatric counseling to deal with the trauma it was
causing.
       25.    On June 21, her first day back from an eight-day vacation, Ms. Clark
was summoned to the manager’s office. With no prior warning, Ms. Clark was in-
formed that she was being suspended for two days, being demoted from Deli Manager
to cashier, and being transferred to another store.
       26.    Ms. Clark was not given any explanation as to why she was being pun-
ished at this time.
       27.    On June 24, Ms. Clark learned that Ms. Ganson had been promoted to
her former position as Deli Manager.
       28.    On June 29, Ms. Clark met with a Human Resources representative who
informed her that the purported reason for her demotion was based on written accu-
sations by some of Ms. Clark’s Deli Clerks.
       29.    Neither Ms. Clark nor her Union Representative were permitted to see
the statements.
                  COUNT I – AGE-BASED DESCRIMINATION
       30.    Ms. Clark re-alleges and incorporates the prior paragraphs of this Com-
plaint as if fully set forth herein.
       31.    In wrongfully demoting her from her position as Deli Manager, Giant
discriminated against Ms. Clark solely because of her age.
       32.    Giant committed an unlawful employment practice.
       33.    The unlawful employment practices charged in this Complaint were
committed by Giant through its agent and representative, Mr. Lewis, purposefully
and intentionally.
                                        –4–
                           COMPLAINT & JURY TRIAL DEMAND
          Case 1:20-cv-03582-DLB Document 1 Filed 12/10/20 Page 5 of 6




                      COUNT II – DISPARATE TREATMENT
       34.      Ms. Clark re-alleges and incorporates the prior paragraphs of this Com-

plaint as if fully set forth herein.
       35.      Ms. Clark was as or more qualified than Ms. Ganson when they both
worked in the deli.
       36.      Despite her superior qualifications, Giant demoted Ms. Clark to a less
prestigious position and paid her a lower salary while promoting Ms. Ganson.
                 COUNT III – HOSTILE WORK ENVIRONMENT
       37.      Ms. Clark re-alleges and incorporates the prior paragraphs of this Com-
plaint as if fully set forth herein.
       38.      Ms. Clark was subject to unwelcome harassment in the form of constant
degrading and chastising comments by Mr. Lewis in front of both coworkers and
customers.
       39.      Mr. Lewis harassed Ms. Clark because of her age.
       40.      The harassment was so severe that the conditions of Ms. Clark’s em-
ployment were altered.
       41.      There is a basis for imposing liability on Giant because Mr. Lewis was
Ms. Clark’s direct supervisor.
WHEREFORE, Ms. Clark demands judgment against Giant as follows:
       a. That the Court order Giant to immediately restore Ms. Clark to her previ-
             ous position;
       b. That the Court order Giant to pay Ms. Clark all compensation she would
             have received had she not been improperly demoted;
       c. That the Court award Ms. Clark compensatory and punitive damages in an
             amount to be proven at trial;
       d. That the Court award Ms. Clark the costs of this action, including reason-
             able attorney fees; and
                                          –5–
                             COMPLAINT & JURY TRIAL DEMAND
          Case 1:20-cv-03582-DLB Document 1 Filed 12/10/20 Page 6 of 6




       e. Any additional relief the Court deems appropriate.


Dated: December 10, 2020                    Respectfully Submitted,

                                            By: ___________/s/_____________
                                            Mark W. Howes, Esq.
                                            Federal Bar No. 09489
                                            Law Offices of Mark W. Howes, LLC
                                            1906 Towne Centre Boulevard
                                            Suite 275
                                            Annapolis, Maryland 21401
                                            (410) 266-1041
                                            (410) 266-1449 (fax)
                                            mwhowes@markhoweslaw.com
                                            By: ___________/s/_____________
                                            Alexander J. Sass
                                            Federal Bar No. 21206
                                            Law Offices of Mark W. Howes, LLC
                                            1906 Towne Centre Boulevard
                                            Suite 275
                                            Annapolis, Maryland 21401
                                            (410) 266-1041
                                            (410) 266-1449 (fax)
                                            asass@markhoweslaw.com
                                            Counsel for Plaintiff

                                  JURY DEMAND
       Plaintiff demands a jury on all issues so triable that are raised in this action.

                                               ___________/s/_____________
                                               Mark W. Howes, Esq.




                                        –6–
                           COMPLAINT & JURY TRIAL DEMAND
